Citation Nr: 1800246	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-10 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of ten percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1995 to November 1999.  

This matter is before the Board of Veterans Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.   

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in December 2016.  A copy of the hearing transcript has been associated with the claims file.   

Initially, the Board notes that the Board has lifted its Johnson stay because the United States Court of Appeals for the Federal Circuit recently held, in substance, that Diagnostic Code 7806's reference to systemic therapy does not include topical steroid creams.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).  Therefore, the Board finds that it may adjudicate the current rating claim.


FINDING OF FACT

The Veteran's pseudofolliculitis barbae is manifested by coverage of more than 40 percent of his face and neck area, and has required the near-constant use of a corticosteroid for the past 12 months.


CONCLUSION OF LAW

The criteria for an initial disability rating of 30 percent for pseudofolliculitis barbae percent, but no higher, have been met.  38 U.S.C. § 1155, 5103, 5107 (2012); 38 C.F.R. § 4.1, 4.16, 4.18, 4.3, 4.7, Diagnostic Codes 7813-7806 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Rating of Pseudofolliculitis Barbae

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed, and a uniform evaluation is warranted.

Next, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002 (see 67 Fed. Reg. 49490-99 (July 31, 2002)) and again effective October 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)).  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, or if a veteran makes a specific request to have his disability rated under the new criteria.  However, the Board finds that this change in the regulations do not affect the current appeal because these changes did not change Diagnostic Code 7813 or Diagnostic Code 7806. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.

Given the nature of the Veteran's disability as described at the VA examinations outlined below, the Board finds that his skin disorder's predominant disability is closest to those found when rating dermatitis under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

In this regard, under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 60 percent rating is assigned when the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period.

For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic therapy although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole. See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

Corticosteroids are anti-inflammatory drugs that are synthetic derivatives of the natural steroid, cortisol, which is produced by the adrenal glands.  They are called "systemic" steroids if taken by mouth or given by injection as opposed to topical corticosteroids, which are applied directly to the skin.  Corticosteroids that are applied topically are not considered systemic for VA purposes.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's pseudofolliculitis barbae is currently rated as 10 percent disabling from July 16, 2010.  It is currently rated as such for at least 5 percent, but less than 20 percent, of the exposed areas affected, with less than 5 percent of the entire body affected and no more than topical therapy required during the past 12 month period.  


III.  History

The Veteran was afforded a May 2011 VA examination.  The VA examiner found a brief history of pseudofolliculitis barbae.  The skin examination did not reveal acne, chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  The VA examination did reveal pseudofolliculitis barbae on the lower face and beard area and has following crusting.  There is noulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  The skin lesion coverage of the exposed area was 5 percent (this refers to the total exposed area of the body to include hands; face, and neck).  The skin lesion coverage relative to the whole body was 0.5 percent (this includes the exposed area of your body as well as the unexposed area).  The subjective factors were itchiness of beard.

A May 2012 private medical opinion indicates that the Veteran's condition consists of chronic, inflammation and low-grade bacterial infection associated with irritation from hair, indicated by small, perifollicular papules and dermatitis affecting 25 percent of the exposed neck area.  He takes medication including topical corticosteroids for a total duration of six weeks with the objective of controlling the irritated skin rash and reducing inflammation.  The physician also provided a list of topical medications to include Benzoyl Peroxide, Aclovate (topical corticosteroid), and Ammonium Lactate lotion and noted that the Veteran was undergoing a six week corticosteroid and anti-inflammatory drug treatment plan. 

At a VA examination in June 2012, the VA examiner confirmed the presence of pseudofolliculitis barbae.  The condition does not cause scarring or disfigurement of the head, face, or neck.  The Veteran had been treated with no oral medications in the last 12 months, but had been treated with topical corticosteroids for less than six weeks in the last 12 months.  The physician noted that the Veteran's pseudofolliculitis is located on his anterior neck, compromising more than 30 percent of the neck surface area.  The hands and face were not involved. 

The Veteran submitted a December 2016 private medical opinion record from Huntington Medical Foundation Dermatology.  It indicates it is an updated addendum to the previous 2012 private medical opinion.  The private medical opinion indicates that the Veteran's pseudofolliculitis barbae covers more than 40 percent of his face and neck area.  He has been applying Alcomestasone Dipropionate for the past 12 months.  The treatment is a topical corticosteroid that requires near-constant system therapy to the affected area of the face and neck.

The Veteran submitted several photographs showing the skin on his head and neck area.  He also submitted receipts from his prescriptions.

The Veteran contends that his pseudofolliculitis barbae should be rated higher based upon its coverage of the affected area and the frequency of use of a corticosteroid.  He refers to several photographs submitted in support of his claim, as well as copies of his prescriptions.  He also refers to the medical opinions he has made efforts to obtain and submit.


IV.  Analysis

The Veteran is competent to report that he has a rash and inflammation on his face and neck.  He is competent to report what he has been told by his physicians.  He is competent to report that he takes prescription medication.  The Board finds these reports credible.

Here, the most probative evidence regarding coverage area is the December 2016 private medical opinion and photographs indicating that the Veteran's pseudofolliculitis barbae covers more than 40 percent of his face and neck area.  A higher evaluation of 30 percent is warranted if the evidence shows: 20 to 40 percent of the entire body affected; or, 20 to 40 percent of the exposed areas of the body affected; or, systemic therapy such as corticosteroids or other immunosuppressive-drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The credible and probative evidence suggests that the Veteran's condition indeed warrants a 30 percent rating because it covers 40 percent of his face and neck area.  The December 2016 private medical opinion is also consistent with the June 2012 VA examination with respect to coverage area, because "more than 30 percent" and 40 percent of the affected area are both theoretically possible evaluations of the same manifestations.  A 60 percent rating requires that the disorder covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or by constant or near-constant systemic therapy being required during the past 12-month period.  Here there is not more than 40 percent of the face and neck covered.  To the extent there are medical opinions against an increased rating based upon the coverage area, the Board has applied the benefit-of-the-doubt and liberally and sympathetically reviewed all submissions in writing from the Veteran as well as all evidence of record, including several photographs.  Consequently, a 30 percent rating is warranted.

In addition, the June 2012 VA examination shows that the Veteran's treatment was for a total duration of six weeks or more, but not constant or near-constant.  The most probative evidence regarding the frequency of corticosteroid use is the June 2012 VA examination indicating that the Veteran takes medication including topical corticosteroids for a total duration of six weeks with the objective of controlling the irritated skin rash and reducing inflammation.  The Board notes that he may have started and stopped treatment during the course of this appeal, and the frequency of use during any given 12 month range depends on the date of the evaluation.  A 60 percent rating requires constant or near-constant systemic therapy being required during the past 12-month period.  To the extent the December 2016 private medical opinion indicates he has been receiving near-constant therapy to affected area over the past 12 months, this aspect of the opinion is inconsistent with the contemporaneous medical evidence of record, and thus entitled to diminished probative weight in this respect.  The most probative evidence shows that the Veteran takes topical corticosteroids for a total duration of six weeks.  Consequently, a rating of 30 percent for the Veteran's pseudofolliculitis barbae is warranted based upon the aforementioned coverage area.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching this conclusion, the Board finds that the preponderance of the evidence is in support of the Veteran's claim.  As such, the benefit of the doubt rule has been applied, and an increased rating is warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating of 30 percent for pseudofolliculitis barbae is granted.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


